PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LeBlang, Dennis
Application No. 15/430,781
Filed: 13 Feb 2017
For: METAL FRAMING SELF-LOCKING CONNECTORS

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the renewed petition under 37 CFR 1.78(c) and (e), filed January 8, 2021, to accept an unintentionally delayed claim under 35 U.S.C. 119(e) and 120 for the benefit of priority to the prior-filed applications listed in the concurrently filed application data sheet (“ADS”). 

The petition under 37 CFR 1.78(c) and (e) is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and 1.78(e) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR  1.78(a)(4) and 1.78(d)(3). 
 	
The petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 119(e) and 37 CFR 1.78(d)(2) and 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet1;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

The renewed petition does not comply with (1) and (3) above. 

With respect to (1) above: The benefit chain presented in the January 8, 2021 ADS is flawed. 
Per MPEP 211.01(b)    Claiming the Benefit of a Nonprovisional Application 
II.    BENEFIT CLAIMS TO MULTIPLE PRIOR APPLICATIONS:

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Sometimes a pending application is one of a series of applications wherein the pending application is not copending with the first filed application but is copending with an intermediate application entitled to the benefit of the filing date of the first application. If applicant wishes that the pending application have the benefit of the filing date of the first filed application, applicant must, besides making reference to the intermediate application, also make reference to the first application. See Sticker Indus. Supply Corp. v. Blaw-Knox Co., 405 F.2d 90, 160 USPQ 177 (7th Cir. 1968) and Hovlid v. Asari, 305 F.2d 747, 134 USPQ 162 (9th Cir. 1962). The reference to the prior applications must identify all of the prior applications and indicate the relationship (i.e., continuation, divisional, or continuation-in-part) between each nonprovisional application in order to establish copendency throughout the entire chain of prior applications. 

There is no limit to the number of prior applications through which a chain of copendency may be traced to obtain the benefit of the filing date of the earliest of a chain of prior copending applications. See In re Henriksen, 399 F2.d 253, 158 USPQ 224 (CCPA 1968).  However, appropriate references must be made in each intermediate application in the chain of prior applications (emphasis added).


As stated in the decision on petition, mailed January 13, 2020, the benefit information in this application cannot be corrected until the benefit information in previously filed applications in the benefit chain is corrected via petition. 

For example:  Application No. 15/295,172 does not currently properly claim benefit of any other applications. Thus, any benefit claim and petition filed in a subsequently filed application in the family of applications (like this application), reciting benefit information with Application No. 15/295,172 as a parent application will fail. Likewise, the benefit information in Application No. 15/090,460 must be corrected before the benefit information can be corrected in Application No. 15/295,172 and then this application. Likewise, the benefit information in Application No. 14/946,378 must be corrected before the benefit information can be corrected in Application No. 15/090,460, Application No. 15/295,172, and this application. Likewise, Application No. 13/398,243 must be corrected before subsequently filed applications in the benefit chain can be corrected. 

In addition, there appears to be a typographical error in the first entry of the second page of the Domestic Benefit/National Stage Information section of the January 8, 2021 ADS. The Prior Application Number should be 62/399,434, not 63/399,434. 

Please present an unbroken benefit chain in reverse chronological order, beginning with the subject application, with all applicant typed information underlined, per 37 CFR 1.76(c)(2). There should be no information struck-through or bracketed because there is no information of record that must be removed.

Applicant is once again encouraged to correct the benefit information in Application Nos. 15/295,172, 15/090,460, 14/946,378, and 13/398,243 via the petition process before filing a renewed petition in this application. 

If applicant is willing to forgo claiming the last entry on page 5 of the January 8, 2021 ADS, then correction of only Application Nos. 15/295,172 and 15/090,460 via petition would be necessary in order to correct the benefit information in this application. Application No. 15/090,460 is the first application that must be corrected if applicant is willing to forgo claiming the last entry on page 5 of the January 8, 2021 ADS. 

With respect to (3) above: Petitioner has submitted the required statement of unintentional delay. However, this petition was filed more than two years after the date the domestic benefit claim was due.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

The USPTO is concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the domestic benefit claim until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 119 and 120 and 37 CFR 1.78 rests with the petitioner.  

The first period of delay petitioner must address on renewed petition is the delay in filing the domestic benefit claim.  Petitioner must explain the delay between when the benefit claim was due, June 13, 2017, and when the benefit claim was filed.  

The second period of delay petitioner must address on renewed petition is the delay in filing the initial petition pursuant to 37 CFR 1.78. Petitioner must explain why the initial petition was not filed until September 3, 2019.

The third period of delay petitioner must address on renewed petition is the delay in filing a grantable petition pursuant to 37 CFR 1.78. The initial petition was dismissed on January 13, 2020. Why was the renewed petition filed almost a year later?

When addressing each of these three periods of delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Once the benefit information in prior-filed applications is corrected, then applicant should file a renewed petition under 37 CFR 1.78(c) and (e), an ADS (complying with the provisions 37 CFR 1.76(b)(5)) or a corrected WebADS , and an explanation of the aforementioned three periods of delay in this application. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web


Telephone inquiries may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1  37 CFR 1.78(d)(2) explicitly requires the reference to be presented in an ADS.